DETAILED ACTION
This action is in response to the amendment filed 14 February 2022.
Claims 1, 4–8, and 11 are pending. Claims 1 and 11 are independent.
Claims 1, 4–8, and 11 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art, particularly Chen, does not teach controlling slides with the cited user interface (remarks, p. 10–11). The examiner respectfully disagrees. Chen teaches that the user may use the slidebar or buttons to move forward or backward in the presentation (Chen, col. 5 ll. 50–65). A “presentation” is defined by Chen as the combination of the slides and video (Chen, e.g. col. 1 ll. 15–25 and ll. 45–
Furthermore, the rejection is based on a combination of references including Junee. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in previous Office actions, Junee teaches displaying corresponding video in response to selection of a slide, and vice-versa (Junee, col. 8 ll. 10–35).
Claim Rejections—35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 5, 7, 8, and 11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Junee et al. (US 8,826,117 B1) [hereinafter Junee] in view of Chen et al. (US RE38,609 E) [hereinafter Chen], Novak et al. (U.S. Pub. No. 2002/0138593 A1) [hereinafter Novak], and Ferdowsi et al. (US 2012/0331108 A1) [hereinafter Ferdowsi].
Regarding independent claim 1, Junee teaches [a] method for creating a composite media file, the method being implemented by a processor included in a host server and comprising the steps of:	generating an interface and presenting the interface to a client electronic device that communicates with the host server; A web-based system having user interfaces for editing videos and annotations (Junee, col. 1 ll. 20–50).	receiving in the host server a first user command directed to a primary media file via the interface, said command including a first link for the primary media file, the primary media file being a video file; A video can be specified by entering a URL (Junee, col. 4 ll. 50–60).	receiving in the host server a second user command directed to a secondary media file via the interface, the second user command including at least one designated time instance associated with playing of the primary media file, said second user command including a second link for the secondary media file, said secondary media file including an electronic image and […]; Slides [images] may be specified using a URL (Junee, col. 6 ll. 5–15); the slides can be dragged to a specified time on a timeline (Junee, col. 6 ll. 45–55).	retrieving the primary media file for the client electronic device using the first link; The selected video is displayed in a region of the user interface (Junee, col. 4 ll. 55–60).	in the host server, associating the links for the primary and secondary media files; An editing database stores an association between the annotations [slides/images] and video (Junee, col. 4 ll. 20–45).	retrieving the secondary media file using the second link; The slides from the selected slide set are displayed in an annotation tool of the user 	[…]	embedding [a] composite media file in a website for user selection; and The composition can be saved and published publicly to the Internet (Junee, col. 8 ll. 1–10).	publishing the composite media file, The video compilation can be saved and published to the Internet (Junee, col. 8 ll. 1–10).	wherein, the processor is programmed to create the composite media file in such a manner that when the composite media file is played from the website by the client electronic device, the secondary media file is displayed simultaneously with and separately with respect to the primary media file on a screen of the client electronic device at the designated time instance, The video can be played back with the previously-specified annotations (Junee, col. 8 ll. 10–35).	[…]
Junee teaches an editing interface displaying a first and second region for, e.g. a video and slides, and playing the compilation, but does not expressly teach a specific viewer UI. However, Chen teaches:	wherein the composite media file is played in a single player interface when a viewer watches the published composite media file, and the single player interface includes a first region to only present the primary media content, and a second region, different from and independent of the first region, to only present the secondary media content, such that the primary media content and the secondary media content are configured to be simultaneously and separately displayed, and A user interface for a viewer to view a presentation of a video with synchronized slides, with a first wherein playing of the primary media file and the secondary media file is controlled by only a same single control interface. The user interface has a single set of controls for navigating the video/slides (Chen, FIG. 5).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Chen with those of Junee, so as to display the video compilation to the viewer in a UI with two regions. One would have been motivated to do so in order to make it easier for the user to view and navigate the video compilation (Chen, col. 1 ll. 10–40).
Junee/Chen teaches generating a composition having video and images, but does not appear to expressly teach a link to a web page associated with an object in an image; furthermore, Junee/Chen teaches compiling videos (Junee, col. 4 ll. 20–35) but does not appear to expressly teach a single file including both video and images. However, in an analogous art, Novak teaches:	an associated link directed to a webpage associated with an object appearing in the image A user may be directed to a web site related to the content in the package; the link may be part of a skin or border [image] (Novak, ¶¶ 38, 51, 80).	creating, in the client electronic device, a composite media file that incorporates the primary media file and the secondary media file; Media is packaged into a single downloadable “WMD” file (Novak, ¶ 73).	uploading the composite media file to a cloud server and storing in the cloud server the composite media file that includes the primary media file and the secondary media file; The media included in the file may be video or audio files together with images supporting interactive features (Novak, ¶¶ 34, 70, 73, 76). The file is uploaded to a web site (Novak, ¶ 73).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Novak with those of Junee and Chen, so as to have a composition in a single file, containing links to a web page associated with an object in an image. One would have been motivated to do so in order to generate additional revenue, i.e. by encouraging additional purchases from the user (Novak, ¶¶ 70, 80) and to make the composition easier for the user to download and experience (Novak, ¶ 34).
Junee/Chen/Novak teaches generating embed code (Junee, FIG. 3G), but does not expressly teach generating a link to share the files. However, Ferdowsi teaches:	generating a link directed to the stored composite media file and providing the link to the client electronic device, the link allowing a party to access the composite media file; A user can select a command to generate a shareable link to a file in a web interface (Ferdowsi, ¶ 37).	after generating the link, providing at least one share option for allowing the party to publish the link on a platform; The link is generated and displayed, along with buttons for sharing the link via social networks (Ferdowsi, ¶ 38, FIG. 3D).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Ferdowsi with those of Junee/Chen/Novak, so as to have a sharing link 
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Junee/Chen/Novak/Ferdowsi further teaches:	the second command is directed to a plurality of secondary media files and includes a plurality of designated time instances, each of the plurality of secondary media files corresponding to at least one of the designated time instances; There may be a plurality of slides, each slide associated with a different time in the video (Junee, col. 6 ll. 5–55).	the processor retrieves the plurality of secondary media files based on the second command; and The slides are from a local file or a location specified by a URL (Junee, col. 6 ll. 5–15).	the processor is programmed to create the composite media file in a manner that when the composite media file is played by a media playing device, each of the plurality of the secondary media files is displayed simultaneously with and separately with respect to the primary media file on the screen of the media playing device at a corresponding one of the designated time instances. The slides are displayed next to the video at the specified times (Junee, col. 6 ll. 45–55, FIG. 3C).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Junee/Chen/Novak/Ferdowsi further teaches:	wherein only one of the plurality of the secondary media files is displayed at a time. Slides [images] may be displayed only until the next slide (Junee, col. 6 ll. 45–55).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Junee/Chen/Novak/Ferdowsi further teaches:	receiving setup data for defining relative positions of the primary media file and the secondary media file based on which the composite media file is played by the media playing device. The layout can be defined, including video windows [primary content] and images such as buttons, visualizations, etc. (Novak, ¶ 40). The packaged content is displayed based on the layout (Novak, ¶ 38).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Junee/Chen/Novak/Ferdowsi further teaches:	wherein the first command is directed to a party containing a video file to be served as the primary media file. The video URL may be for a third-party video host, such as YouTube or Google Video (Junee, FIG. 2, col. 2 ll. 15–20).
Regarding independent claim 11, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Claim 6 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Junee, Chen, Novak, and Ferdowsi, further in view of Hudson et al. (US 2002/0078456 A1) [hereinafter Hudson].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Junee/Chen/Novak/Ferdowsi further teaches:	the secondary media file includes an image and an associated link directed to a predefined webpage associated with an object appearing in the image; and Slides [images] may be specified using a URL (Junee, col. 6 
Junee/Novak teaches secondary media files (e.g., images) and links to web pages, and images used for buttons with customizable behaviors (Novak, ¶¶ 44, 45) but does not appear to expressly teach a button that opens a window to a predefined page. However, in an analogous art, Hudson teaches:	the processor is programmed to create the composite media file in such a manner that the image appears on the screen with a button which, in response to user selection, controls the media playing device to open a browser window to access the predefined webpage. During the viewing of primary video content, an interface link is displayed as an image or icon, e.g. a beveled graphic [button] (Hudson, ¶ 43). The link may be for purchasing a displayed item (Hudson, ¶¶ 41, 44). Selection of the link spawns a window (Hudson, FIG. 5).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Hudson with those of Junee, Chen, Novak, and Ferdowsi, so as to have a button which opens a browser window. One would have been motivated to do so as a matter of substituting a known element (a button link) for another (the unspecified link display of Novak, e.g. a text link) to obtain a predictable result (an interactive media package with links displayed as buttons). Additionally, one would have been motivated as a matter of applying a known technique (using buttons for linking) to a known .
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
      /ANDREW R DYER/      Primary Examiner, Art Unit 2176                                                                                                                                                                                                  
/Tyler Schallhorn/Examiner, Art Unit 2176